United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2817
                                     ___________

R. Alton Bowden, on behalf of             *
himself and all others similarly          *
situated; Wanda Martin Barrett, on        *
behalf of herself and all others          *
similarly situated,                       *
                                          *
                    Appellants,           *
                                          * Appeal from the United States
       v.                                 * District Court for the Western
                                          * District of Arkansas.
John E. Peterson, Jr., Individually and *
as Trustee of The Lane Processing         *      [UNPUBLISHED]
Trust; Edward H. Covell, Individually *
and as Trustee of The Lane Processing *
Trust; Walter W. Minger, Individually *
and as Trustee of The Lane Processing *
Trust; Lane Processing Trust,             *
                                          *
                    Appellees.            *
                                     ___________

                            Submitted: March 16, 2001

                                 Filed: March 21, 2001
                                  ___________

Before RICHARD S. ARNOLD, FAGG, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.
       Beneficiaries of a business trust brought this diversity-related action against the
trustees alleging they breached their fiduciary duties by making distributions to some
but not all of the trust's intended beneficiaries. The district court* granted summary
judgment to the trustees. The district court recognized the trust document granted the
trustees "sole and absolute discretion" to manage the trust property, including payment
of trust income to "any one or more (whether all or less than all) of the members of the
group consisting of the Beneficiaries," and held as a matter of law that the trustees did
not breach their fiduciary duty in exercising their discretion. On appeal, the
beneficiaries argue the district court committed error in granting summary judgment
because there are genuine issues of material fact and the court denied them meaningful
discovery. The beneficiaries also contend the district court should have granted their
request for class certification.

      We review a grant of summary judgment under a well-established standard.
Because this is a diversity action, we review de novo questions of state law. Having
considered the record and the parties' briefs, we are satisfied the district court correctly
applied the controlling state law, and the record supports the district court's summary
judgment ruling. We also reject the beneficiaries' contention that the district court
should have granted their request for class certification. Because the parties'
submissions show they are thoroughly familiar with the issues before the court, we
conclude that an extensive discussion in this diversity case would serve no useful
purpose. We thus affirm on the basis of the district court's well-reasoned rulings
without further discussion. See 8th Cir. R. 47B.




       *
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.

                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-